Appeal from an order of the yice chancellor of the eighth circuit disallowing exceptions t0 a master’s report, on exceptions to defendant’s answer for impertinence. The chancellor decided that the provisions of the 200th rule of the court, as revised in 1844, respecting ex-: ceptions to an answer for impertinence in the cases therein mentioned, apply to an answer of a corporation ; although the answer of a corporation need not be put in an oath, even if there is no formal waiver of a sworn answer, in the bill.
That as by the 40th rule no exceptions for insufficiency are allowed to an answer which is put in without oath, the general traverse is all that is necessary to put in issue allegations in the bill of which the defendant is ignorant, and which he is unwilling to admit. And that a circumstantial denial of such allegations as to which the defendant is en? tirely ignorant is needless prolixity in such an answer; whether such answer is put in by a corporation or by a natural person.
Order appealed from reversed; and exception to master’s Teport allowed. Complainant to pay costs of exceptions to report and of the hearing thereon, and of the appeal; which costs are to be offset against complainant’s costs upon the exceptions to the answer which are finally allowed.